United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1329
                                   ___________

In re: Samuel Smith, Sr.,        *
                                 *
            Debtor,              *
______________________________ *
                                 *
Ross H. Briggs,                  * Appeal from the United States
                                 * District Court for the
            Appellant,           * Eastern District of Missouri.
                                 *
      v.                         * [UNPUBLISHED]
                                 *
John V. LaBarge, Jr.,            *
                                 *
            Appellee.            *
                            ___________

                             Submitted: December 7, 2006
                                Filed: December 14, 2006
                                 ___________

Before SMITH, MAGILL and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this Chapter 13 bankruptcy matter, the debtor’s attorney, Ross Briggs,
appeals from an order of the district court1 affirming the bankruptcy court’s2 order


      1
        The Honorable Henry E. Autry, United States District Judge for the Eastern
District of Missouri.
      2
       The Honorable Barry S. Schermer, Chief Judge, United States Bankruptcy
Court for the Eastern District of Missouri.
instructing the trustee to withhold attorney’s fees from Briggs in other bankruptcy
cases as sanctions for Briggs’s continued violation of an earlier court order. For
reversal, Briggs argues that the bankruptcy court acted without authority because (1)
the court was actually exercising contempt power which it did not have, and (2) the
court lacked jurisdiction to rule upon matters that were the subject of a pending
interlocutory appeal.

        Applying the same standards as the district court, we review the bankruptcy
court’s factual findings for clear error, and its legal conclusions de novo. See Wegner
v. Grunewaldt, 821 F.2d 1317, 1320 (8th Cir. 1987). We hold that the bankruptcy
court had authority under 11 U.S.C. § 105 to issue the order being appealed, whether
it is characterized as a sanctions order or a contempt order. See In re Clark, 223 F.3d
859, 864 (8th Cir. 2000) (§ 105 gives bankruptcy courts broad power to implement
provisions of bankruptcy code and to prevent abuse of bankruptcy process, which
includes power to sanction for abuses of process (cited case omitted)); In re Ragar,
3 F.3d 1174, 1178-79 (8th Cir. 1993) (bankruptcy court’s criminal contempt order was
within § 105(a)’s clear delegation of authority; contempt authority exists “not for its
own sake, but for the sake of the duties that Congress has entrusted” to bankruptcy
courts; use of criminal or civil contempt power may be necessary or appropriate to
enforce violated order). Moreover, consistent with the Supreme Court’s decision in
Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991) (recognizing district courts’
inherent power to sanction), the bankruptcy courts’ authority under section 105
comports with their inherent power to sanction, notwithstanding their status as Article
I rather than Article III courts. See, e.g., In re Rainbow Magazine, Inc., 77 F.3d 278,
283-84 (9th Cir. 1996) (“There can be little doubt that bankruptcy courts have the
inherent power to sanction vexatious conduct presented before the court. The inherent
power is recognized in the statutory grant Congress has provided the bankruptcy
courts.” (citing § 105(a)); “Congress impliedly recognized that bankruptcy courts have
the inherent power to sanction that Chambers recognized exists within Article III
courts.”).




                                         -2-
       We further conclude that the bankruptcy court was not deprived of jurisdiction
to issue the challenged order as a result of Briggs’s pending interlocutory appeal. The
notice of that interlocutory appeal had raised a different issue; it did not mention the
bankruptcy court’s order which was subsequently violated by Briggs, leading to the
sanctions. Indeed, at the time the notice of appeal was filed, that bankruptcy court
order could not have been appealed because it lacked the requisite finality. See In re
Huebner, 986 F.2d 1222, 1223 (8th Cir. 1993) (setting forth factors used in deciding
finality of bankruptcy court order). Moreover, Briggs never sought a stay of that
order. Thus, the bankruptcy court retained jurisdiction to take further action related
thereto. See Fed. R. Bankr. P. 8005 (“A motion for a stay of the judgment, order, or
decree of a bankruptcy judge, . . . or for other relief pending appeal must ordinarily
be presented to the bankruptcy judge in the first instance.”); Belda v. Marshall, 416
F.3d 618, 620 (7th Cir. 2005) (general rule is that bankruptcy court will retain
jurisdiction over bankruptcy cases before it “regardless of the status of any appeals”
in order to enforce performance under reorganization plans); In re Christian & Porter
Aluminum Co., 584 F.2d 326, 334 (9th Cir. 1978) (general rule that properly filed
notice of appeal deprives trial court of jurisdiction to proceed further except by leave
of appellate court does not apply in bankruptcy proceedings); Janousek v. Doyle, 313
F.2d 916, 921 (8th Cir. 1963) (per curiam) (appeal from interlocutory order does not
divest trial court of jurisdiction to continue with other phases of case (cited case
omitted)).

       Because we conclude that the bankruptcy court did not act without authority or
jurisdiction in issuing the challenged order, we affirm.
                         ______________________________




                                          -3-